DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a twist” of claims 1 and 11 and “zones” of claims 10, 13-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0145765 to Patel et al (Patel).
Regarding claim 1, Patel discloses a mixer assembly, comprising: 
a plurality of mixer vanes (210, figs. 26a-29), each of the plurality of mixer vanes having a first end, a second end, and a body portion extending between the first end and the second end, the body portion having a length, a width, a thickness, a cross-sectional area, a curvature, and a twist (figs. 26a-29; [31]-[42]; vanes are in wave form); 
wherein each of the plurality of mixer vanes has a 3-dimensional shape defined by the length, width, thickness, cross-sectional area, curvature, and twist of the body portion (figs. 27 and 29; [31]-[42]) ; and 
wherein at least one of the plurality of mixer vanes has a non-uniform 3- dimensional shape (figs. 27 and 29).

Regarding claim 2, Patel discloses the mixer assembly of Claim 1, wherein all of the mixer vanes in the mixer assembly have the same non-uniform 3-dimensional shape (figs. 26a-29).

Regarding claim 3, Patel discloses the mixer assembly of Claim 1, wherein at least two of the plurality of mixer vanes in the mixer assembly have the same non-uniform 3-dimensional shape (figs. 26a-29).

Regarding claim 4, Patel discloses the mixer assembly of Claim 1, wherein the plurality of mixer vanes are evenly spaced around the mixer assembly (figs. 26a-29).

Regarding claim 5, Patel discloses the mixer assembly of Claim 1, wherein the plurality of mixer vanes are joined at their respective first ends to a first annular ring and are joined at their respective second ends to a second annular ring (figs. 26a-29).

Regarding claim 6, Patel discloses the mixer assembly of Claim 5, wherein the first annular ring and the second annular ring are concentric (figs. 26a-29).

Regarding claim 7, Patel discloses the mixer assembly of Claim 5, wherein the first annular ring and the second annular ring have the same diameter (figs. 26a-29).

Regarding claim 8, Patel discloses the mixer assembly of Claim 5, wherein the first annular ring has a smaller diameter than the second annular ring (fig. 26a; one side has smaller diameter than the other).

Regarding claim 9, Patel discloses the mixer assembly of Claim 1, wherein the non-uniform 3-dimensional shape is a twist for imparting different degrees of swirl at different axial locations (figs. 27 and 29; [31]-[42])

Regarding claim 10, Patel discloses the mixer assembly of Claim 1, wherein the at least one of the plurality of mixer vanes has multiple zones with different 3-dimensional shapes (figs. 27 and 29; [31]-[42])

Regarding claim 11, Patel discloses a fuel nozzle assembly comprising: 
an annular pilot fuel injector ([22]-[23])defining a nozzle axis and an axial direction, a radial direction normal to the axial direction, and a circumferential direction normal to both the axial and radial directions and extending around the circumference of the pilot fuel injector, the pilot fuel injector further having a plurality of primary mixer vanes (pilot mixer 102, fig. 2; [19]) circumferentially distributed about the nozzle axis and a plurality of secondary mixer (premixer 104, fig. 2; [19] vanes located radially outwardly of the primary mixer vanes; and 
an annular main fuel injector surrounding and concentric with the pilot fuel injector and having a plurality of main mixer (main mixer 104, fig. 2; [34] ; claim 8) vanes circumferentially distributed about the nozzle axis; 
each of the plurality of primary, secondary, and main mixer vanes having (210, figs. 26a-29) a first end, a second end, and a body portion extending between the first end and the second end, the body portion having a length, a width, a thickness, a cross-sectional area, a curvature, and a twist (figs. 26a-29; [31]-[42]; vanes are in wave form); 
wherein each of the plurality of primary, secondary, and main mixer vanes has a 3-dimensional shape defined by the length, width, thickness, cross-sectional area, curvature, and twist of the body portion (figs. 27 and 29; [31]-[42]); and 
wherein at least one of the plurality of primary, secondary, and main mixer vanes has a non-uniform 3-dimensional shape (figs. 27 and 29).

Regarding claim 12, Patel discloses the fuel nozzle  assembly of Claim 11, wherein both the plurality of primary mixer vanes and the plurality of secondary mixer vanes have a non-uniform 3- dimensional shape (figs. 27 and 29).

Regarding claim 13, Patel discloses the fuel nozzle  assembly of Claim 11, wherein the at least one of the plurality of primary mixer vanes and the plurality of secondary mixer vanes have multiple zones in the axial direction with different 3-dimensional shapes (216, 214, fig. 28).

Regarding claim 14, Patel discloses the fuel nozzle  assembly of Claim 13, wherein the multiple zones are 2 zones (216, 214, fig. 28).

Regarding claim 15, Patel discloses the fuel nozzle  assembly of Claim 13, wherein the multiple zones are 3 zones (216, 214, 240, fig. 28).

Regarding claim 16, Patel discloses the fuel nozzle  assembly of Claim 11, wherein the non-uniform 3- dimensional shape in the axial direction is a twist (waveform 242, figs. 26a-29; [31]) for imparting different degrees of swirl at different axial locations.

Regarding claim 17, Patel discloses the fuel nozzle  assembly of Claim 12, wherein the plurality of primary mixer vanes impart a different degree of swirl than the plurality of secondary mixer vanes ([22]-[23]; mixers are installed at different locations with different fluid velocities resulting in different swirl).

Regarding claim 18, Patel discloses the fuel nozzle  assembly of Claim 11, wherein the non-uniform 3- dimensional shape defines a helical edge profile in the axial direction (waveform 242, figs. 26a-29; [31]).

Regarding claim 19, Patel discloses the fuel nozzle  assembly of Claim 11, wherein the non-uniform 3- dimensional shape is non-uniform in the axial direction (26a-29; [31]).

Regarding claim 20, Patel discloses the fuel nozzle  assembly of Claim 11, wherein the non-uniform 3- dimensional shape is non-uniform in the radial direction (figs. 26a-29; [31]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,280,495 to Gandikota et al.
US 11,268,422 to Miyairi et al.
US 10,837,643 to Pal et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746